The city of New York is the owner of lands in Westchester county which it uses to maintain and protect the supply of water for its inhabitants.
In the year 1916 the assessors of the town of North Salem assessed the value of this land, divided into three parcels, as follows: Parcel No. 1, described as "Section 1, block 100, lot 6T, building, dam and land, 631.87 acres," $544,010; parcel No. 2, described as "Section 1, block 100, lot 4T, land under water and above, 413.57 acres," $355,990; parcel No. 3, described as "Section 1, *Page 334 
block 100, village and farm land, 364 acres," $142,130; a total for the three assessments of $1,042,130. The city petitioned for the review of the assessments on the two grounds of overvaluation and inequality (Tax Law [Cons. Laws, ch. 60], § 290). The court found, confirming the report of a referee, that parcel No. 2 had been overvalued to the extent of $304,293.75; that parcel No. 3 had been overvalued to the extent of $12,810; but that parcel No. 1 had been undervalued to the extent of $404,273.75. Thereupon, the three assessments were treated as if combined; two of the components were reduced; one of them was increased; and the objection of overvaluation overruled in its application to the aggregate. Upon the objection of inequality, the finding was that the relator's property had been assessed at a higher proportionate valuation than other real estate upon the roll. The three assessments as corrected upon valuation by the court were reduced to the percentage of value generally maintained, and, as thus modified, confirmed.
We think the court was without power to increase the assessment of one parcel for the purpose of overcoming the effect of a reduction of the assessments of the others (People ex rel. KempR.E. Co. v. O'Donnel, 198 N.Y. 48). Each assessment stands alone (Tax Law, § 21; L. 1916, ch. 105, § 12). "The validity of one assessment is independent of the validity of the other" (People ex rel. Ward v. Sutton, 230 N.Y. 339, 341). A court is not empowered to charge taxes upon land, as if it were itself a board of assessors or the taxing agent of the state. All that it does in these proceedings is to review an assessment already made, confirming or reducing as the value may appear. There is, indeed, a rule applicable to cities that "the total assessment only can be reviewed" when the value of the land is stated separately from that of the land with the improvements (Tax Law, § 21, subd. 3; People ex rel. Strong v. Hart, 216 N.Y. 513). Even in such circumstances, however, a taxpayer *Page 335 
aggrieved by the overvaluation of a parcel, the subject of a distinct assessment, is not to be denied relief because in the valuation of another parcel, separately assessed or differently situated, he has fared better than he should. The function of assessment is still distinct from the function of review.
The Appellate Division, appreciating the general rule, thought that this case was taken out of it by the form of the petition. The relator states in its petition that the property as a whole has been overvalued to the extent of $400,000, but does not state with reference to the several parcels "the proportion of the excess to be distributed to each" (People ex rel. Ward v.Sutton, supra). This is an irregularity that would have justified the dismissal of the petition if timely objection had been taken (People ex rel. Ward v. Sutton, supra). It did not have the effect of turning the judge into an assessor, with power to lay the tax as well as power to review it.
By the final order in this proceeding, the assessments have been left separate as they were when originally made. Two of them by the terms of the order are reduced. The assessment of parcel No. 2 becomes $40,323.07, and that of parcel No. 3, $100,869.60. One of them is increased. The order is that the assessment of parcel No. 1, formerly $544,010, shall be changed to read as one for $894,101.33. It must be reduced to the sum at which it was fixed by the assessors.
Other objections urged by the relator to the validity of the assessments were properly disposed of in the courts below.
The order of the Appellate Division should be modified by re-establishing the assessment of the first of the three parcels described in the final order at the sum of $544,010, and, as so modified, affirmed, with costs to the appellant.
HISCOCK, Ch. J., POUND, McLAUGHLIN, CRANE, ANDREWS and LEHMAN, JJ., concur.
Ordered accordingly. *Page 336